EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Applicant amendment to the drawings and the specifications are acceptable and are entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 21-24 comprise a “(Withdrawn)” claim status.
Amend the claim status of claims 21-24 to read --(Cancelled)--.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE



The claim 13 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A destacker wheel for a denester suitable to destack a stack of containers, said destacker wheel rotating or partly rotating about a rotation axis parallel to said stack of containers, wherein said destacker wheel comprises:
a stack carrying surface for carrying said stack of containers, said stack carrying surface connected to an inclined surface wherein  between the stack carrying surface and the inclined surface, a slit is provided orthogonal to the rotation axis;
wherein an ejector surface follows below and at least partly behind the inclined surface in a direction of rotation,  wherein said ejector’s surface commences with an edge, said edge arranged substantially radially with respect to the rotation axis,  wherein said edge is above a level of the slit, and
wherein the inclined surface has a side surface between the inclined surface and the slit, and wherein said side surface has a lower limitation and an upper limitation, wherein said side surface diverges outwards and upwards from said slit relative to the rotation axis so that a distance from the rotation axis to the lower limitation of the side surface is shorter than a radius to the upper limitation of the side surface…

.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651